IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-41142
                        Conference Calendar



CLAUDE E. JOINER,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; WAYNE SCOTT,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; UNIDENTIFIED
DISHONG, Warden, Hodge Unit,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:95-CV-707
                       --------------------
                               October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Claude E. Joiner (“Joiner”), Texas prisoner # 594355,

appeals the district court’s decision to dismiss his claim that

he was denied his First Amendment right to exercise his religion

because he was not allowed to possess a cassette player and tapes

in his cell.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41142
                                -2-

     We have reviewed the briefs and the record.   We conclude

that Joiner has failed to demonstrate that the district court

plainly erred in concluding that preventing him from possessing a

cassette player and tapes was reasonably related to the prison’s

security concerns.   See Scott v. Mississippi Dep’t of

Corrections, 961 F.2d 77, 80-82 (5th Cir. 1992).

     AFFIRMED; ALL OUTSTANDING MOTIONS DENIED.